DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 7/31/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 7/31/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Specification
4.   The abstract of the disclosure is objected to because “Abstract” need separate page.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Finkel (2015/0116665 A1) in view of Ohsawa (6,422,870 B1).
  
Regarding claim 1, Finkel discloses (refer to figure 1-4) a method for monitoring, testing, and/or improving cognitive abilities of a subject (paragraph 0008-0010) , comprising the steps of: a. recording a video of the face and eyes of a subject with an image acquisition device (paragraph 0032); b. detecting the eye's pupil (paragraph 0036) ; c. extracting eye markers(paragraph 0042-0043) from the pupil detected in video (paragraph 0020 and paragraph 0021); and wherein  steps of detecting the pupil and extracting eye markers from said video comprise the steps of: I. detecting the eye and the eye region of the image (paragraph 0020-0023); II. detecting the iris by receiving as an input  eye region of  detected image, and providing as an output the iris center and radius (paragraph 0036 and 0056); and III. detecting and localizing the pupil by receiving as an input detected iris center and radius and returning the radius of the pupil as output (paragraph 0036and 0056).  
 Finkel discloses extracted eye mark did not explicitly discloses  analyzing  extracted eye markers and deriving insights regarding trends in  subject's cognitive state.

It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching analyzing extracted eye markers and deriving insights regarding trends in subject’s cognitive state in to the, Finkel a method for monitoring, testing improving cognitive abilities of a subject for the purpose of accurately determining a preference of a test subject as taught by Finkel (column 1, lines 40-42).
Regarding claim 4, Finkel discloses wherein the image acquisition device is a visible light camera (paragraph 0006).  
Regarding claim 5, Finkel discloses wherein the step of detecting the pupil and extracting eye markers is done simultaneously for both eyes (paragraph 0065)  
Regarding claim 6, Finkel discloses wherein, in the eye detecting step, a particle filter is used with the best two particles selected in each iteration, and an eye patch is learnt progressively over multiple frames (paragraph 0036-0037).  
Regarding claim 8, Finkel discloses wherein if the face is detected but the iris is not, a blink detection is assumed (paragraph 0006, paragraph 0007).  
Allowable Subject Matter
5.   Claims 2, 3, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.   The following is a statement of reasons for the indication of allowable subject matter:  further comprising the use of biofeedback, which comprises the steps of: a. 021 G(xo + rocosa, yo + rosina) * sin da Where G(x, y) is the image gradient at point (x, y), and sin a) is the gradient at angle a of said circle; c. defining (xo, yo, ro) which give the highest score as the detected iris location and radius; and   d. verifying the detected (xo, yo, ro) against a threshold to determine whether a true iris was detected and  wherein the step of detecting and localizing the pupil comprises the steps of: a. detecting the parts of the iris and its area content, which are occluded by the skin, by checking the angles which do not have strong gradients; b. converting the iris image to gray-level; c. detecting and masking-out the highlights from the surrounding illumination; d. computing a 10th percentile intensity value of each radius and providing a function f(r) which is the 10th percentile intensity value for each radius r; e. distinguishing between the lower and the higher parts of said function f(r) by selecting a value of which results in the lowest sum of variances of each of the two parts according to: ) ; and f. returning ro as the result pupil radius.  


Conclusion
7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/16/2021